DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The claims of this application are amended by examiner’s amendment, approve, via telephone/email, by Hochan Song Reg no. 67,824 on June 7, 2021. The application has been amended as follows: 

1. (Currently Amended) A method for live streaming, comprising:
collecting, by a first terminal, live streaming audio data and first live streaming image data in a live streaming process;
sending, by the first terminal, the live streaming audio data and the first live streaming image data to a server, and sending, by the first terminal, a first device identifier of the first terminal to the server;
sending, by the first terminal, the live streaming audio data to a second terminal;
collecting, by the second terminal, second live streaming image data; and 
sending, by the second terminal, the second live streaming image data and the live streaming audio data to the server, and sending, by the second terminal, a second device identifier of the second terminal to the server,
wherein upon the sending the second device identifier of the second terminal to the server, the method further comprises:
determining, by the server, a terminal having the same current video mode as the first terminal and a terminal having the same current video mode as the second terminal based on the first device identifier, the second device identifier, and device identifiers of other terminals in a live streaming room corresponding to the first terminal, wherein the video modes comprise a horizontal screen mode and a vertical screen mode; and
sending, by the server, the first live streaming image data and the live streaming audio data sent by the first terminal to the terminal having the same current video mode as the first terminal, and sending, by the server, the second live streaming image data and the live streaming audio data sent by the second terminal to the terminal having the same current video mode as the second terminal.

2. (Original) The method according to claim 1, wherein prior to the collecting, by the first terminal, the live streaming audio data and the first live streaming image data in the live streaming process, the method further comprises: 

receiving, by the second terminal, the pairing request broadcast by the first terminal;
sending, by the second terminal, a pairing response message to the first terminal; 
displaying, by the first terminal, a prompt box for prompting whether to set the second terminal as a pairing terminal when the first terminal receives the pairing response message sent by the second terminal; and 
recording, by the first terminal, the second terminal as the pairing terminal to which the live streaming audio data is sent when the first terminal receives a confirmation instruction sent by the prompt box.

3. (Original) The method according to claim 1, wherein prior to the collecting, by the first terminal, the live streaming audio data and the first live streaming image data in the live streaming process, the method further comprises:
performing, by the first terminal, live streaming start processing when the first terminal receives a live streaming start instruction, and sending, by the first terminal, a live streaming start message to the second terminal, the live streaming start message carrying link information of the server, and the link information comprising address information and a live streaming room identifier; and 
performing, by the second terminal, the live streaming start processing according to the link information of the server.

4. (Original) The method according to claim 1, further comprising: 
counting, by the second terminal, a transmission packet loss rate of the live streaming audio data sent by the first terminal;
sending, by the second terminal, the transmission packet loss rate to the first terminal; and
stopping, by the first terminal, sending the live streaming audio data to the second terminal if the transmission packet loss rate is greater than a preset threshold.

5. (Original) The method according to claim 1, wherein the live streaming start message further carries a sampling rate of the live streaming audio data, and the sending, by the second terminal, the second live streaming image data and the live streaming audio data to the server comprises:
determining, by the second terminal, a frame duration of each audio frame of the live streaming audio data according to the sampling rate;
each time when the second terminal receives one audio frame of the live streaming audio data, adjusting, by the second terminal, a timestamp of the received audio frame to a time obtained by subtracting the frame duration of the audio frame from a current time; and
sending, by the second terminal, live streaming audio data obtained after the timestamps are adjusted as well as the second live streaming image data to the server.

6. (Previously Presented) The method according to claim 1, wherein video modes of the first terminal and the second terminal are different, and comprise a horizontal screen mode and a vertical screen mode.

7. (Currently Canceled) 

8. (Currently Canceled) 

9. (Currently Canceled) 

10-12. (Canceled)

13. (Currently Amended) A system, comprising: a first terminal, a second terminal and a server, wherein
the first terminal is configured to perform the method as defined in claim 1;
the second terminal is configured to perform the method as defined in claim 1; and 
the server is configured to perform a method comprising:
receiving, by the server, first live streaming image data, live streaming audio data and a first device identifier of the first terminal sent by the first terminal, and receiving, by the server, second live streaming image data, the live streaming audio data and a second device identifier of the second terminal sent by the second terminal;
determining, by the server, a terminal having the same current video mode as the first terminal and a terminal having the same current video mode as the second terminal based on the first device identifier, the second device identifier, and device identifiers of other terminals in a live streaming room corresponding to the first terminal, wherein the video modes comprise a horizontal screen mode and a vertical screen mode; and 
sending, by the server, the first live streaming image data and the live streaming audio data sent by the first terminal to the terminal having the same current video mode as the first terminal, and sending, by the server, the second live streaming image data and the live streaming audio data sent by the second terminal to the terminal having the same current video mode as the second terminal.

14. (Previously Presented) An electronic device, comprising: a processor and a memory, wherein the memory stores at least one instruction, at least one program, a code set or an instruction set which is loaded and executed by the processor to perform the method for live streaming as defined in claim 1.

15. (Currently Canceled) 

Currently Amended) A non-transitory 

17. (Previously Presented) An apparatus for use in live streaming, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to execute instructions executable by the first terminal in the method as defined in claim 1. 

18. (Previously Presented) An apparatus for use in live streaming, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to execute instructions executable by the second terminal in the method as defined in claim 1.

19. (Currently Canceled) 


Allowed Claims
Claims 1, 13, 14, 16, 17, 18 are allowed, as written in the amended claims above. Therefore dependent claims 2-6, 8 are allowed, as they are dependent upon an allowed claim.
Claims 1, 13, 14, 16, 17, 18 contain allowable subject matter, as written in the amended claims above. Therefore dependent claims 2-6 contain allowable subject matter, as they depend from one of claims 1, 13, 14, 16, 17, 18, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method for live streaming, comprising: collecting, by a first terminal, live streaming audio data and first live streaming image data in a live streaming process; sending, by the first terminal, the live streaming audio data and the first live streaming image data to a server, and sending, by the first terminal, a first device identifier of the first terminal to the server; sending, by the first terminal, the live streaming audio data to a second terminal; collecting, by the second terminal, second live streaming image data; and sending, by 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426